Citation Nr: 0918363	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder claimed as a triple herniated disc. 

2.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1957 to 
January 1959.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied entitlement to service 
connection for a lower back disorder and for asthma.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a lower back 
disorder was manifested during active service, was manifested 
within the first post-service year, or was developed as a 
result of an established event, injury, or disease during 
active service.

3.  Evidence of record does not demonstrate that asthma was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A lower back disorder was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Asthma was not incurred in or aggravated by during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in June 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
July 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
statement of the case (SOC) was issued in March 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in the July 2006 
letter. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records, DD Form 214, and post-service 
private treatment records pertaining to his claimed lower 
back disorder and asthma have been obtained and associated 
with his claims file.  The Veteran has claimed that his 
asthma is related to in-service exposure to asbestos.  The RO 
included an asbestos questionnaire in its July 2007 letter, 
however, the questionnaire was not returned.  In this regard, 
the Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

VA need not conduct an examination with respect to the 
service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's claimed lower back disorder 
or asthma may be associated with his military service.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran contends that he currently suffers from a lower 
back disorder as a result of his active military service, 
including an in-service injury.  Additionally, the Veteran 
contends that he currently suffers from asthma as a result of 
his active military service, including in-service exposure to 
asbestos used in Army buildings, and as a result of an upper 
respiratory infection treated in service.  Considering the 
claims in light of the above-noted legal authority, the Board 
finds that the weight of the evidence is against the claims.

The DD Form 214 reflects that the Veteran served in the 
United States Army as a light weapons infantryman.

The October 1956 enlistment physical examination report was 
silent for any complaints or findings of a lower back 
disability or findings of asthma.  In February 1957, the 
Veteran was hospitalized for three days for treatment of an 
"influenza-like" syndrome.  At that time, he complained of 
a cough and sore throat over two weeks and fever, malaise, 
and nausea over one day.  A chest X-ray film of the lungs 
found no significant abnormality.  In February 1958, he was 
seen for complaints of a sore throat, with no other pathology 
noted.  The November 1958 separation physical examination 
report was silent for any complaints or findings of a lower 
back disability or findings of asthma.

Private treatment records dated in December 2005, January 
2006, and May 2006, report no complaints of respiratory 
disabilities or back problems.  During the physical 
examination performed during each visit, the physician found 
that the Veteran had normal respirations, normal percussion 
and palpation, and was clear to auscultation.  Examination of 
the musculoskeletal system, including the back, was normal.  
The Veteran was prescribed Azmacort in January 2006; however, 
the physician gave a diagnosis of benign prostatic 
hypertrophy and Parkinson's disease.  During a May 2006 
visit, the physician noted that the Veteran had been a pipe 
smoker from 1949 to 1996.  He reported no exposure to second-
hand smoke or chemical agents.  He expressed no respiratory 
or back complaints.  In July 2006, the Veteran complained of 
lower back pain.  However, the physician did not diagnose any 
lower back disorder.  

In June 2006, the Veteran filed his claims for service 
connection for his triple herniated disc condition and 
asthma.  He stated that in February of 1957 at Fort Dix, New 
Jersey, he slipped and fell on a serving tray which was on 
the floor of the kitchen where he was working.  He stated 
that he was taken to the Fort Dix base hospital where he 
informed hospital staff that he had fainted after falling.  
The Veteran asserted that his lower back condition has 
continually worsened over the years.  

Analysis

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of either of the Veteran's claims of asthma or a lower back 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that he has 
current lower back and respiratory disabilities are 
associated with military service, these claims turn on 
medical matters-a diagnosis of a current chronic disability 
and the relationship between such current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for a lower back disorder and asthma must be denied.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

1.  Entitlement to service connection for a lower back 
disorder, claimed as a triple herniated disc is denied. 

2.  Entitlement to service connection for asthma is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


